DETAILED ACTION
	In Reply on 06/30/2022 Claims 1- 4 are pending. Claim 1 is currently amended. Claims 1- 4 are considered in the current Office Action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 04/18/2022 & 08/25/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Interpretation
	The limitations following “in a case where” in claim 1 recite contingent limitations. According to MPEP 2111.04(II), the broadest reasonable interpretation of a contingent limitations of an apparatus claim is the required structure for performing the function should the condition occur. 

Allowable Subject Matter
Claims 1- 4 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art does not teach or suggest a molding machine comprising: a vertically driving mechanism configured to cause a lid member to move up and down along a depth direction of the injection container unit; and a connector unit configured to disconnectably connect the injection container to the lid member, wherein in a case where the injection container unit and the lid member are connected together in one unit by the connector unit, the vertically driving mechanism causing the injection container unit to move up or down together with the lid member, and in a case where the injection container unit and the lid member are not connected together by the connector unit, the vertically driving mechanism causing the lid member to move up or down without causing the injection container unit to move up or down.
The closest prior art combination, WO 2018/211785 A1 (“Kato”) in view of USP 4844297 (“Smith”) fails to teach or suggest all limitations of claim 1. Kato teaches a vertically driving mechanism configured to cause the lid member to move up and down along a depth direction of the injection container unit ([0058] teaches actuating the lid via servo cylinder and lifting mechanism). Kato does not explicitly teach a connector unit configured to disconnectably connect the injection container unit and the lid member, wherein in a case where the injection container unit and the lid member are connected together in one unit by the connector unit, the vertically driving mechanism causing the injection container unit to move up or down together with the lid member, and in a case where the injection container unit and the lid member are not connected together by the connector unit, the vertically driving mechanism causing the lid member to move up or down without causing the injection container unit to move up or down.
	Smith teaches a connector unit configured to disconnectably connect the injection container unit and the lid member (Fig. 2 and Col. 7 line 18- Col. 8 line 24 teach a connector unit 20 which connects presser plate 21 to container 1). However, the vertically driving member of Smith does not cause the injection container unit to move up or down with the lid member when the injection container unit and the lid member are connected by the connector unit. Instead, in Smith the connector unit (20) connects the injection container unit (1) with the lid (17 or 21), but the vertically driving member of Smith does not cause the injection container unit to move up or down with the lid member when the claimed components are connected (Col. 7 line 18- Col. 8 line 24 describes the means 4 which urge the presser plate 21 toward and away from the fluid material, e.g., liquid in container 1). 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2021/0276076 A1, USP 6230938, USP 4422772, USP 3012977, US 2018/0326473 A1, US 2018/0326381 A1, US 2015/0083837 A1, USP 5261745, and USP 3142477.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEITH S SHAFI whose telephone number is (571)272-9643. The examiner can normally be reached 9:00am- 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao (Sam) Zhao can be reached on (571) 270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEITH S SHAFI/Primary Examiner, Art Unit 1744